PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIU et al.
Application No. 14/952,192
Filed: 25 Nov 2015
For FUSIBLE BICOMPONENT SPANDEX

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on a petition filed on April 21, 2021 pursuant to 37 C.F.R. § 1.181, requesting the withdrawal of a holding of abandonment.  

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on November 15, 2015, including, inter alia, an Application Data Sheet (ADS) which designates the applicant as “INVISTA North America S.a.r.l.” and lists eight joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  It is noted the ADS lists the third-listed joint inventor as “Achille Mayelle Bivigou Koumba,” with no hyphen listed in the family name:


    PNG
    media_image2.png
    104
    613
    media_image2.png
    Greyscale


On January 28, 2016, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On September 27, 2016, a declaration was received that was executed by seven of the eight joint inventors: joint inventor Achille Mayelle Bivigou Koumba did not sign the declaration.  

On December 8, 2017, the USPTO issued a restriction requirement.

On February 14, 2018, the applicant filed an election of species, along with a one-month extension of time to make timely the response.

On February 22, 2018, the USPTO issued a non-final Office action.

On May 22, 2018, applicant filed a reply to the non-final Office action.

On June 15, 2018, the USPTO issued a final Office action.

On September 4, 2018, applicant filed an after-final amendment.

On September 18, 2018, the USPTO mailed an advisory action.

On October 15, 2018, applicant filed a first Request for Continued Examination (RCE), along with a one-month extension of time.

On January 25, 2019, the USPTO issued a non-final Office action.

On April 23, 2019, applicant filed a reply to the non-final Office action.

On August 6, 2019, the USPTO issued a final Office action.

On October 1, 2019, applicant filed an after-final amendment.

On November 4, 2019, the USPTO mailed an advisory action.

On November 5, 2019, applicant filed a second RCE.

On December 26, 2019, the USPTO issued a non-final Office action.

On March 25, 2020, applicant filed a reply to the non-final Office action.

On June 24, 2020, the USPTO issued a final Office action.

On August 26, 2020, applicant filed an after-final amendment.

On September 3, 2020, the USPTO mailed an advisory action

On September 18, 2020, applicant filed a third RCE.

On October 1, 2020, the USPTO mailed a notice of improper request for continued examination (RCE), explaining continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

On October 8, 2020, applicant submitted a substitute statement for the third-listed joint inventor that was improperly executed, and misspelled her name.  The document was signed by a party other than the applicant, as is required by 37 C.F.R. § 1.64(a) (the applicant is “INVISTA North America S.a.r.l.” and the substitute statement was signed by the Associate General Counsel of “The LYCRA Company, LLC.”)  Moreover, the document spelled her family name with a hyphen:


    PNG
    media_image3.png
    81
    460
    media_image3.png
    Greyscale


On April 15, 2021, the USPTO issued a notice of abandonment which erroneously states the application went abandoned for failure to properly reply to the June 24, 2020 final Office action.
Applicable Statutes and Regulations 

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.-The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

35 U.S.C. § 371(c) sets forth, in toto:

The applicant shall file in the Patent and Trademark Office-
(1) the national fee provided in section 41(a);
(2) a copy of the international application, unless not required under subsection (a) of this section or already communicated by the International Bureau, and a translation into the English language of the international application, if it was filed in another language;
(3) amendments, if any, to the claims in the international application, made under article 19 of the treaty, unless such amendments have been communicated to the Patent and Trademark Office by the International Bureau, and a translation into the English language if such amendments were made in another language;
(4) an oath or declaration of the inventor (or other person authorized under chapter 11) complying with the requirements of section 115 and with regulations prescribed for oaths or declarations of applicants;
(5) a translation into the English language of any annexes to the international preliminary examination report, if such annexes were made in another language. 



37 C.F.R. § 1.114(e) sets forth, in toto:

The provisions of this section do not apply to:
(1) A provisional application;
(2) An application for a utility or plant patent filed under 35 U.S.C.   
    111(a) before June 8, 1995;
(3) An international application filed under 35 U.S.C. 363 before June 
    8, 1995, or an international application that does not comply with   
    35 U.S.C. 371;
(4) An application for a design patent;
(5) An international design application; or
(6) A patent under reexamination.

37 C.F.R. § 1.135 sets forth, in toto:
(a) If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.
(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under §1.134 to supply the omission.

37 C.F.R. § 1.495(c)(3)(ii) sets forth, in toto:
The inventor's oath or declaration must also be filed within the period specified in paragraph (c)(2) of this section, except that the filing of the inventor's oath or declaration may be postponed until the application is otherwise in condition for allowance under the conditions specified in paragraphs (c)(3)(i) through (c)(3)(iii) of this section.
…
(ii) The applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee for the patent is paid. If the applicant is notified in a notice of allowability that an oath or declaration in compliance with §1.63, or substitute statement 

Applicant requests reconsideration and withdrawal of the Notice of Abandonment mailed April 15, 2021.

Applicant argues this application is not in fact abandoned, since a substitute statement for joint inventor Achille Mayelle Bivigou Koumba was submitted on October 8, 2020.  However the USPTO finds this application went abandoned on September 16, 2018, as will be discussed below.

As a preliminary matter, the undersigned has reviewed the electronic file and it is controlling that an executed declaration for each joint inventor has not been located among the application papers included on initial deposit.  

Applicant has not indicated where an executed oath or declaration is present in the electronic file prior to or concurrently with the filing of the first RCE, and applicant cannot indicate where an executed oath or declaration is present in the electronic file because there is no executed oath or declaration in the electronic file that predates or is concurrent with the filing of the first RCE.

Moreover, the Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached:
	

    PNG
    media_image4.png
    59
    443
    media_image4.png
    Greyscale


Similarly, since this application was filed electronically, an electronic acknowledgement receipt was issued which lists every 

The record supports a finding that neither an oath nor declaration for each inventor was included on initial deposit, nor was either submitted at any time prior to October 15, 2018.

Turning to applicant’s argument, it has been given careful consideration, and has been deemed to be unpersuasive.  As set forth above, the Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495 does not indicate that an oath or declaration was received.  Moreover, 37 C.F.R. § 1.114(e)(3) was added in 2015, via Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015).  Page 17930 of the Federal Register notice explicitly cautions:

Section 1.114: 35 U.S.C. 132(b), which provides for the request for continued examination practice set forth in
§ 1.114, was added to title 35, United States Code, in section 4403 of the American Inventors Protection Act of
1999 (AIPA). See Public Law 106–113, 113 Stat. 1501, 1501A–561 (1999). With respect to international applications,
section 4405(b)(1) of the AIPA provides that 35 U.S.C. 132(b) applies to “applications complying with section
371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.” See 113 Stat. at 1501A–561. The Office recently revised its rules to permit applicants, including applicants in national stage applications under 35 U.S.C. 371, to postpone filing the inventor’s oath or declaration until the application is otherwise in condition for allowance (subject to certain conditions). See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 FR 48776 (Aug. 14, 2012) (final rule). An international application, however, does not comply with the requirements of 35 U.S.C. 371 until the application includes the inventor’s oath or declaration. See 35 U.S.C. 371(c)(4); see also 77 FR at 48777, 48780, 48795 (explaining that the inventor’s oath or declaration is still required for a PCT international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until after a PCT international application enters the national stage) (emphasis added). 

Section 4405(b)(1) of the AIPA provides that 35 U.S.C. § 132(b) only applies to “applications complying with section 371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.”  37 C.F.R. § 1.114 is the rule that implements the continued examination proscribed in 35 U.S.C. § 132(b).  Section 4405(b)(1) of the AIPA states 371 applications must comply with the requirements of 35 U.S.C. § 371 before they receive continued examination, and 37 C.F.R. 
§ 1.114(e)(3) was written into the Rules as a requirement of the underlying statute prescribing the Rule.

In summary, this application, which is a national stage entry of an international application, did not meet the requirement of 35 U.S.C. § 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the first RCE.  Thus, pursuant 37 C.F.R. 
§ 1.114(e)(3), the provisions of 37 C.F.R. § 1.114 do not apply to this application.  It follows the first RCE was not properly filed.  Since the first RCE was not properly filed, a proper response to the June 15, 2018 final Office action was not received.  Accordingly, this application went abandoned on September 16, 2018 pursuant to 37 C.F.R. § 1.135 (a) and the record does not support a finding that the holding of abandonment should be withdrawn and the petition under 37 C.F.R. § 1.181 to request reconsideration and withdrawal of the notice of abandonment is dismissed.

Conclusion

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. § 1.181(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

Alternatively, applicant may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a) along with the petition fee.  

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5  

If responding by mail, applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        
        6 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, applicant is reminded that no telephone discussion may be controlling or considered authority for any of applicant’s further action(s).